IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 96-10776
                          Conference Calendar



DONNA TOERPER,

                                           Plaintiff-Appellant,


versus

U.S. DEPARTMENT OF HOUSING
& URBAN DEVELOPMENT,

                                           Defendant-Appellee.


                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 3:95-CV-1005-D
                        - - - - - - - - - -
                           April 15, 1997
Before REAVLEY, DAVIS, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Donna Toerper appeals from the district court’s grant of a

motion for summary judgment in favor of the U.S. Department of

Housing and Urban Development (“HUD”) in her civil action for

breach of contract.    Toerper suggests that the court granted

judgment without allowing her to complete discovery.     Although

Toerper had several months to gather evidence and conduct


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 96-10776
                               - 2 -

discovery, she presented no evidence to establish a genuine issue

of material fact with regard to her claim that HUD breached her

mortgage contract in instituting foreclosure proceedings against

her home.   See Celotex Corp. v. Catrett, 477 U.S. 317, 322-24

(1986).   The judgment of the district court is AFFIRMED.

     AFFIRMED.